Citation Nr: 0842250	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability of the right ear.

2.  Entitlement to service connection for a hearing loss 
disability of the left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for arthritis claimed 
as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO in Indianapolis, Indiana, which, in pertinent part, denied 
service connection for hearing loss, tinnitus, hypertension 
and arthritis.  

The veteran also perfected appeals of issues of service 
connection for post traumatic stress disorder (PTSD) and for 
a total disability rating based on individual unemployability 
(TDIU).  The PTSD claim was granted in a February 2006 rating 
decision.  The TDIU claim was granted in a May 2008 rating 
decision.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with either decision.  Since the 
claims were granted, the appeals as to those issues have 
become moot and are no longer before the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran indicated in a January 2007 statement that his 
arthritis claim was manifested by bursitis and should be 
granted.  The Board notes that arthritis and bursitis are 
entirely distinct disabilities.  The RO adjudicated the 
veteran's claim on the basis of arthritis.  A bursitis claim 
has not been perfected and is not before the Board.  The 
Board concludes, however, that his statement is sufficient to 
constitute a new claim for service connection.  The matter is 
REFERRED to the RO for appropriate action.  

The issues of service connection for tinnitus and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability of the right ear for VA purposes.

2.  The veteran's tinnitus is not due to inservice noise 
exposure, including combat noise.

3.  The preponderance of the evidence is against a causal 
link between the veteran's current arthritis and the 
veteran's service connected diabetes mellitus, the veteran's 
arthritis was not aggravated by his diabetes mellitus and it 
is not related to service, any remote incident therein and 
did not manifest within one year of service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2008).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  Arthritis was not incurred in or aggravated by service; 
it may not be presumed to have been incurred therein and it 
is not related to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for right ear 
hearing loss, tinnitus, and arthritis.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions, including provision of the elements for 
direct, presumptive and secondary service connection.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Since the Board has concluded that the preponderance of 
the evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided fully compliant notice 
in December 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran's Social 
Security Administration records have been associated with the 
file.  The veteran has repeatedly requested that his VA 
treatment records including treatment in 1985 at the Lakeside 
VA facility be associated with his claim.  The veteran's 
records since 1995 have been associated with the file.  As 
discussed in the Remand section, the records from 1985 have 
not been associated.  The veteran claims that these records 
pertain to hypertension and diabetes mellitus.  The Board is 
remanding the hypertension claim, and finds that the missing 
records are not relevant to proceed on the remaining claims.  
The duty to assist in obtaining records is satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a medical examination to obtain an 
opinion as to whether his right ear hearing loss or tinnitus 
can be directly attributed to service or to a service 
connected disability.  Further examination or opinion is not 
needed on the right ear hearing loss and tinnitus claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

The veteran was provided with general medical examinations, 
but not medical opinions on the arthritis claim.  The Board 
finds in this case that a medical examination with a medical 
opinion is not warranted.  The record lacks a showing of 
symptoms in service, within an applicable presumptive period 
or some connection to a service connected disability, as well 
as at least a minimal showing by competent evidence that a 
causal or aggravation connection exists between the veteran's 
diabetes mellitus and his arthritis.  As the evidence of 
record does not otherwise include any competent evidence 
suggesting an association between the current disorders and 
active service, VA has no duty to provide examination or 
obtain medical opinion in this case.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004). .

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that he has hearing loss and tinnitus as 
a result of combat noise exposure and arthritis as a result 
of his service connected diabetes mellitus.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Right Ear Hearing Loss

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 (2008), discussed below, then operates 
to establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in November 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5
LEFT
15
15
15
10
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.

The Board notes that the veteran's right ear scores do not 
constitute a current hearing loss disability under VA 
standards.  None of the puretone thresholds exceeds 25 dB.  
His CNC speech recognition score is 94 percent.  This is the 
sole audiometric evaluation of record.  The Board finds that 
the veteran does not have a current hearing loss disability 
in his right ear.  See 38 C.F.R. § 3.385, supra.  Without a 
current hearing loss disability, service connection cannot be 
granted regardless of the claimed cause.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's right ear hearing loss 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the veteran's left ear hearing scores do 
constitute a hearing loss disability.  This will be addressed 
in the REMAND section below.  



b. Tinnitus

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was diagnosed with tinnitus in the right ear at 
the November 2004 VA examination discussed above.  The Board 
is satisfied with the evidence of a current disability.

The veteran contends that his tinnitus is related to noise 
exposure from mortars.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of such if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The veteran served as a 
mortar crewer in Vietnam, as reflected by his DD 214.  The 
veteran has a commendation for heroism in combat.  The Board 
finds that noise exposure is entirely consistent with the 
conditions of combat and the inservice event is conceded.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking.

Simply because the inservice event alleged by the veteran is 
conceded does not end the inquiry as to service.  The 
veteran's service treatment records do not show complaints of 
tinnitus.  The veteran was given an August 1970 separation 
from service physical examination.  At that time, the veteran 
completed a report of medical history form in which he 
indicated that he had no ear trouble.  

The veteran's medical records, both VA and private, do not 
show tinnitus.  The veteran made no complaints of tinnitus 
until filing the instant claim and only in connection with 
the instant claim.  

At the veteran's November 2004 VA examination, he reported 
that he had had tinnitus ever since combat in the right ear.  
The veteran described his tinnitus as occurring two to three 
times a week, lasting about a half an hour.  The veteran also 
reported his combat history and recounted his post service 
employment history, with hearing protection used during ten 
of the years between separation and the examination.  The 
veteran denied any history of recreational noise exposure.  

The examiner found that the veteran's current tinnitus was 
not at least as likely as not related to service.  The 
examiner pointed to the lack of treatment records or 
complaints in the years after service, the essentially normal 
induction and separation examination and the essentially 
normal findings on the audiometric examination, as laid out 
above.  

The Board finds that the weight of the evidence is against a 
relationship between service and the veteran's tinnitus.  The 
Board recognizes that acute tinnitus may have occurred during 
combat, but that does not necessarily lead to a chronic 
condition.  The veteran's tour in Vietnam was from February 
1969 to February 1970.  The veteran's separation examination 
statements were made in August 1970, several months after his 
return.  The veteran had time to develop ongoing tinnitus, 
yet denied ear trouble when specifically asked.  The veteran 
had no other complaints, treatment or diagnosis for tinnitus 
outside of this claim.  The veteran's hearing was considered 
essentially normal by the November 2004 examiner.  In light 
of the uncontested medical opinion, lack of contemporaneous 
complaints and normal related sensory function, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Arthritis

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting 
from an already service connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The veteran is presently service connected for diabetes 
mellitus, due to herbicide exposure in Vietnam.  The veteran 
has claimed arthritis in a general way.  The veteran has 
diagnoses of arthritis by x-ray in the lower back, left knee 
and both shoulders.  The remaining question is whether the 
veteran's diabetes mellitus caused or aggravated his 
arthritis.  

The veteran stated in his February 2005 Notice of 
Disagreement that physicians had told him that arthritis was 
consistent with the deterioration of his nerves due to 
diabetes mellitus.  The record does not include evidence of 
such an examination or diagnosis.  Hearsay medical evidence, 
as transmitted by layperson, is of limited probative value.  
The connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no 
competent medical evidence of record to link the veteran's 
arthritis to his diabetes mellitus.  The record reflects only 
the veteran's conjecture.  As such, the Board finds that the 
veteran's arthritis is not caused by or aggravated by his 
diabetes mellitus.  Service connection on a secondary basis 
must be denied.  See Allen, supra.  

To give the veteran every possible consideration, the Board 
will also address direct and presumptive service connection.  

As noted above, direct service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The veteran's service treatment 
records reflect no complaint, treatment or diagnosis of joint 
pain.  The veteran has not identified an inservice event from 
which his current disability might result.  The Board finds 
that the veteran did not incur or aggravate his arthritis 
during service.  Service connection on a direct basis must 
fail.  See id.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no 
medical evidence from the veteran's year following separation 
from service.  The veteran cannot benefit from the 
presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's arthritis claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis claimed as 
secondary to service-connected diabetes mellitus is denied.


REMAND

The Board must remand the veteran's left ear hearing loss 
claim.  The veteran had a hearing loss disability for VA 
purposes on his November 2004 VA examination.  The veteran 
contends that it is related to his inservice combat noise 
exposure as a mortar crewer.  The veteran's service treatment 
records do not show a hearing loss disability on his August 
1970 separation examination report, but there is evidence of 
diminished hearing acuity as compared to his September 1968 
induction examination report.  The veteran's November 2004 VA 
examination was supposed to provide a medical opinion as to 
whether or not the veteran's hearing loss and tinnitus were 
related to service, but only provided the opinion as to 
tinnitus.  As the existence of the disability, the veteran's 
post-service history and the conditions of service are known, 
the Board finds that there is sufficient evidence that a 
medical opinion is necessary and remands accordingly.  

The veteran argues that his hypertension is related to his 
diabetes.  Unfortunately, the Board cannot accept his opinion 
as competent evidence.  See Espiritu, supra.  

The veteran was seen in September 2002 for a VA examination 
in connection with his original diabetes claim.  The 
veteran's hypertension was noted at that time and the 
examiner indicated that it was not due to diabetes.  
Similarly, the veteran was seen in March 2008 for a VA 
examination, where his hypertension was felt not to be due to 
diabetes.  The examiner noted the veteran's argument that 
they appeared at about the same time, but concluded that this 
was evidence that the hypertension was not due to diabetes.  
The Board also notes that the veteran's VA treatment records 
reflect a diagnosis of "essential" hypertension, indicating 
that the hypertension is not the result of another disorder.  
As this is the sole medical opinion of record on this point, 
the Board finds that the veteran's hypertension was not 
caused by his diabetes.  

The March 2008 VA examination also addressed the question of 
aggravation.  The examiner noted that the veteran's 
hypertension was not the result of his diabetes and appeared 
to be controlled.  As such, the examiner indicated that the 
veteran's diabetes had not aggravated the veteran's 
hypertension.  Again, this is the sole medical opinion of 
record on the question.  

As noted in the VCAA discussion above, the veteran's VA 
treatment records from the Lakeside Community Based 
Outpatient Clinic in 1985 are not of record.  The veteran's 
most recent statements are that his hypertension appeared two 
years after his diabetes mellitus was first diagnosed.  This 
is in conflict with the medical history relied upon by the 
March 2008 VA examination rationale.  The Board must remand 
to obtain the records from Lakeside.  The Board also notes 
that there is a record of a Chicago VA hospital admission in 
1986 for diabetes, without the relevant records.  It is clear 
that the veteran's record is incomplete and that the RO 
should ensure that all of the veteran's VA treatment records 
from the 1980's have been obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Lakeside CBOC and the Chicago VA 
Medical Center for treatment concerning 
the diabetes mellitus and hypertension 
from 1985 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Send the veteran's claims file for a 
medical opinion to determine if the 
diagnosis of left ear hearing loss is as 
likely as not etiologically related to his 
inservice noise exposure as a mortar 
crewer.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner, and the 
veteran should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional consultations 
are required.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  If and only if the records obtained 
from the Lakeside and Chicago VA 
facilities shows that the veteran's 
hypertension appeared after his diabetes 
mellitus, the veteran's claims file for a 
medical opinion to determine if the 
diagnosis of hypertension is as likely as 
not etiologically related to his diabetes 
mellitus, either by causation or by 
aggravation.  The claims folder and a copy 
of this Remand must be made available to, 
and be reviewed by, the examiner, and the 
veteran should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional consultations 
are required.  

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


